DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 Claim Rejections - 35 USC § 112
	The rejection under 35 USC 112(b) is hereby withdrawn in view of the amendment filed 1/13/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pat No 6,857,582 B1) in view of Georgeff et al. (US Pat No 6,074,078).

a lens (12) for the rear exterior lamp of the vehicle, the lens having an inner surface (inside surface of 12) and an outer surface (outside surface of 12), the inner surface is adapted to face a light source (30/34) for the rear lamp, 
a cleaning arrangement (24) for providing a cleaning fluid to an exterior surface of the rear window,
an inlet (16) connectable to a cleaning fluid hose (86) for providing cleaning fluid to the cleaning arrangement, the inlet (16) is arranged on the same side of the lens as the inner surface (inside surface of 12),
wherein the cleaning arrangement comprises a channel (38) and an outlet (24) in fluid communication with the channel (38), the channel (38) is attached to the lens (12) and is adapted to transport the cleaning fluid from the inlet (16) to the outlet (24), wherein a longitudinal axis of the channel (38) is parallel (the channel 38, having both vertical and horizontal sections is parallel with both the vertical aspects of the lens inner surface and the horizontal aspects of the lens inner surface) with at least one of the lens inner surface (inside surface of 12) or the lens outer surface (outside surface of 12), wherein the outlet (24) are located on the outer side (outside surface of 12) of the lens (12) on the same side as the outer surface of the lens, the outlet being along the channel (38), the outlet  being adapted for providing the cleaning fluid to the rear window of the vehicle (col. 1, lines 6-10).
Wang does not show an array of outlets.
However, Georgeff et al. disclose an array of outlets (Fig. 5, 72).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the system of Wang include an array of outlets as taught by Georgeff et al. to provide a redundancy in case any single outlet becomes clogged.
St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re claim 2, Wang as modified by Georgeff et al. show the cleaning arrangement (Wang – Fig. 1, 24) is embedded in the lens material (Wang - 12) whereby the channel (Wang - 38) lies in the lens material and the outlets (Wang – 24) are formed in the lens material (Wang – 12).
Re claim 3, Wang as modified by Georgeff et al. show the lens (Wang – Fig. 1, 12) comprises a through-opening (Wang – 16 and around 22) from the inner surface to the outer surface, wherein the cleaning arrangement (Wang – 24) is releasably attached in the through-opening to seal the through-opening.
Re claim 4, Wang as modified by Georgeff et al. show the array of outlets (Georgeff – Fig. 5, 72) is distributed from a first end portion to a second end portion of the channel (such as an upper end portion to a lower end portion).
Re claim 5, Wang as modified by Georgeff et al. show the outlets of the array of outlets (Georgeff – Fig. 5, 72) are evenly spread along the channel.
Re claim 7, Wang as modified by Georgeff et al., above, disclose a longitudinal axis (Wang – Fig. 1, through 22) of the outlets from the channel (Wang – 38) intercepts with a window of a vehicle.
Wang explicitly discusses mounting the system to the hood of a vehicle.
However, Georgeff et al. show a system (Fig. 1, 10) arranged above a rear window (14) where an axis of the outlets (Fig. 5, 72) intercept with a rear window of the vehicle.
Wang as modified by Georgeff et al. above discloses the claimed invention except for the lamp being arranged above a rear window.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange In re Japiske, 86 USPQ 70.
Re claim 8, Wang as modified by Georgeff et al. disclose the claimed invention with the exception of specific dimensions for the length of the channel or side-to-side distance of the outer surface of the lens.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a length of channel that is at least half the side-to-side distance of the outer surface of the lens since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Re claim 9, Wang as modified by Georgeff et al. show the channel (Wang – Fig. 1, 38) comprises at least two segments (Wang – vertical segment/horizontal segment) in fluid communication with each other, each segment having respective outlets (Wang – elbow of 38 and 24), wherein an axis along one of the channel segments (Wang – vertical segment) intercepts an axis along another one of the channel segments (Wang – horizontal segment).
Re claim 10, Wang as modified by Georgeff et al. show the rear exterior lamp comprises a housing (Wang – Fig. 1, 46) for accommodating a light source holder (Wang – 30/34) for the light source, wherein the lens (Wang – 12) is adapted to seal an opening (Wang – 28/32) in the housing.
Re claim 11, Wang as modified by Georgeff et al. show a hose (Wang – Fig. 1, 86) and a cleaning fluid container (Wang – 88), wherein the hose is connectable to the inlet (Wang – 16) for providing a cleaning fluid to the inlet (Wang – 16) from the cleaning fluid container (Wang – 88) arranged for holding a reservoir of cleaning fluid (Wang – inner space of 88 holding the fluid).

Wang explicitly discusses mounting the system to the hood of a vehicle.
However, Georgeff et al. show a rear exterior lamp (Fig. 1, 10) arranged above a rear window (14).
Wang as modified by Georgeff et al. above discloses the claimed invention except for the lamp being arranged above a rear window.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the system above a rear window, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Re claim 13, the modification above discloses all aspects of the claimed invention but does not teach the rear exterior lamp is a center high mount stop lamp.
Wang explicitly discusses mounting the system to the hood of a vehicle.
However, Georgeff et al. disclose the lamp to be used as a center high mount stop lamp (col. 2, lines 48-49).
Wang as modified by Georgeff et al. above discloses the claimed invention except for the lamp being arranged as a center high mount stop lamp.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the system above a rear window, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Re claim 14, Wang as modified by Georgeff et al. disclose a vehicle (Wang – col. 1, lines 42-43) comprising a combined rear exterior lamp and cleaning system according to claim 1 (see above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pat No 6,857,582 B1) in view of Georgeff et al. (US Pat No 6,074,078) and further in view of Hassinger (US Pat No 3,915,385).


However, Hassinger shows a cleaning system for an exterior aspect of a vehicle including a channel (Fig. 2, 36) and an array of outlets (38/40) where the spacing between outlets in a first subset (38) of outlets is different from the spacing between outlets in a second subset (40) of outlets.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to provide the array of outlets of Wang as modified by Georgeff et al. in separately spaced subsets as taught by Hassinger to provide orifices spaced about the surface to be sprayed that substantially cover the surface (Hassinger - col. 2, lines 39-44).
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M CERNOCH/          Examiner, Art Unit 3752